PER CURIAM.
The state of Florida appeals an order of the county court declaring section 370.092, Florida Statutes (1995), subsections (1) through (6), unconstitutional on the basis of vagueness. We reverse, because the court failed to evaluate the issue in light of the facts. As we recently stated in Travis v. State, 700 So.2d 104, 106 (Fla. 1st DCA 1997), review denied, 707 So.2d 1128 (Fla.1998), when considering a challenge of vagueness, “the court must begin by applying the enactment to the facts of the case at hand.” We direct the court on remand to reconsider this issue pursuant to Travis.
REVERSED and REMANDED for further proceedings.
ERVIN and JOANOS, JJ., and SHIVERS, DOUGLASS B., Senior Judge, concur.